Title: The American Commissioners to John Adams, [on or before 5 May 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Adams, John


Sir
[On or before May 5, 1777]
With this, you will receive Dispatches; with which you are to sail with all possible expedition. You will enclose the Dispatches in a Box with Lead, and have it always ready to sink, shoud you be in unavoidable danger of falling into the Enemies hands. To prevent this misfortune, you will constantly keep a good look-out, and be very cautious how you approach any vessel to speak her; which shoud not be attempted, but in case of absolute necessity and want of information on the Coast. You will steer for the northern ports, and make the first harbour you possibly can, belonging to the United States. On your arrival, apply to the continental Agent or (if there shoud be none such) to the persons in authority there, to have your Dispatches immediately forwarded to Congress, from whom you will wait for future Orders. Confiding much in your diligence and discretion We wish you a speedy and prosperous voyage.
 
Notation: Copy of Letter to Capt Adams
